 GLADDING KEYSTONE CORP.Cladding Keystone Corporation,awhollyownedsubsidiaryofGladdingCorporation'andInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO. Case 3-CA-3666September 16, 1969DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOn June 5. 1969, Trial Examiner William 's.Kapell issued his Decision in the above-entitledproceeding, finding that the Respondent has engagedinand is engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction. as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found that theRespondent did not engage in certain other unfairlaborpracticesallegedinthecomplaintandrecommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and finds merit incertain exceptions of the Respondent. Accordingly.the Board hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, asmodified herein.1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Act,as alleged in the complaint, on several occasions, byinterrogating employees concerning union mattersand by threatening to discharge an employeebecause of his union membership or activities.2.For the reasons detailed hereafter, we do notadopt the Trial Examiner's additional findings thatRespondent violated Section 8(a)(1) in two otherrespects, or his conclusion that Respondent's refusalto transfer employee Seward was discriminatorilymotivated and an additional violation of Section8(a)(3) of the Act.The Trial Examiner found that President O'Neil'sdisclosuretoemployeeZeidnerofplansforincreased economic benefits for employees was forthe purpose of undermining support for the Union,and that supervisor Svatek's warning to employeeSeward that his union activities could get him firedThe name of the Respondent appears in the caption as amended at thehearing415eachconstitutedseparateviolationsofSection8(a)(l).However, neither act was alleged in thecomplaint as a violation, nor did the GeneralCounsel amend the complaint at the hearing toallegesuchconductasviolativeof the Act.Moreover, as to President O'Neil's disclosure onpending employee benefits, it does not appear thatsuch issue was fully litigated.' The record alsoestablishes that the testimony as to supervisorSvatek (who did not testify) was admitted for thelimitedpurposeofestablishingRespondent'sknowledge of Seward's union activity. In thesecircumstances, we conclude a finding of a violationas to either incident is not warranted.While we agree with the Trial Examiner thatRespondent discriminatorily discharged employeeSeward in violation of Section 8(a)(3) of the Act, wedo not agree with his further finding that the refusalto transfer Seward to another job constituted anadditional violation of Section 8(a)(3)Apart fromthe fact that Respondent's failure to transfer Sewardto another job was a factor in determining that hisdischarge was discriminatory, such conduct was notalleged as an additional violation in the complaintand the complaint was not amended during thehearingWe shall, therefore.modify the TrialExaminer's Conclusions of Law, Order. and noticeaccordingly.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended. the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that Respondent, Cladding KeystoneCorporation, a wholly owned subsidiary of GladdingCorporation,Oneonta,New York, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as so modified.1.Delete from Conclusion of Law 3 the words"proposing tentative employee salary increases toinfluence the employees against the Union,".2.Delete the phrase "proposing salary increasesto employees to influence them against the Union,"fromparagraph1(a)of the Trial Examiner'sRecommended Order, and delete from the Appendixtheparagraph containing a similar reference totentative wage increases.'SeeGrafton Boat Co , Inc,173 NLRB No 1 50TRIAL EXAMINER'S DECISIONSTA FEMENT OF 1 [IF CASF'WILLIAM W. Kart.[ L, Trial Examiner: Case 3-CA-3666,a proceedingunder Section10(b) of the National LaborRelationsAct, as amended,hereincalled the Act, washeard inOneonta. New York, on March 26 and 27, 1969,The name of Respondent appears in the caption as amended at thehearing178 NLRBNo 66 416DECISIONSOF NATIONALLABOR RELATIONS BOARDwithallparties participating pursuant to notice on acomplaint' issued on January 31, 1969, by the RegionalDirector for Region 3 of the National Labor RelationsBoard. hereafter called the Board. alleging violations ofSection8(a)( 1)and(3)byGladdingKeystoneCorporation.awholly owned subsidiary of GladdmgCorporation,hereaftercalledtheRespondent.Thecomplaint,asamended at the hearing, alleges, insubstance,thatRespondentinterrogatedemployeesconcerningtheirunionmembershipandactivities.impliedly created an impression of surveillance of theirunionorconcertedactivities,threatened them withdischarge if they joined of supported the Union.conditioned reemployment of an employee upon thesigning ofa statement that he would abstain from filingunfairlaborpracticecharges.anddiscriminatorilydischarged and refused to reinstate and reemploy AaronSeward, in violation of Section 8(a)(1) and (3) of the Act.In its duly filed answer, as amended at the hearing.Respondent denied the commission of any unfair laborpractices and the agency or supervisory status of EugeneHeller. Joseph Cilbertt, and Richard SvatekAll parties were accorded full opportunity to be heard.to introduce relevant evidence. to present oral argument.and to file briefsRespondent and the General Counseltiled briefs which have been duly considered. On the entirerecord in the case,' and from my observation of thewitnesses, l snake the following-FINDINGS OF FAC IIIITi1EAl LEGED UNFAIRLABORPRACTICESA. /'he Disputed Supervisory StatusThe complaint alleges that at all times material hereineight named individuals were agents or supervisor,, ofRespondent within the meaning of the Act, and wereinvolved in specified violative conduct. In it,, answerRespondent denied the supervisory status of three of them:namely,GeneHeller,JosephCllberti,andRichardSvatek. It, accordingly, becomes necessary to determinetheir status in attributing their conduct to RespondentIGene HellerHeller was employed by Respondent from l ebruary toNovember 1968. Ile was hired as a supervisor in' thestockroom through a newspaper ad calling for asupervisorHe testified without contradiction that in thecourse of his work he supervised from 2 to 10 employees,interviewedprospectiveemployees,effectivelyayraises,dischargedrecommended their hiring and pa,,'employees, assigned work to employees, granted time offto them, attended supervisor's meetings, and was paid$2 70 an hour compared to $1.80 an hour, the highest payreceived by one of the employees under his supervision. Itclearlyappears. and I find, that Heller was vested withsufficient authority in the performance of his duties toqualify him as a supervisor within the meaning of Section2(1 1) of the Act1.COMMFRCIAtalltimesmaterialherein,Respondenthasmaintained its principal office and place of business in thecity of Oneonta. New York, and has been engaged at saidplant in the manufacture, sale, and distribution ofelectrical components and related parts. During the pastyear. in the course and conduct of its business operations,Respondent purchased, transferred, and delivered to itsOneonta plant, goods and material valued in excess of550,000, of which goods and material valued in excess ofS50.000were transported to said plant directly fromStates of the United States other than the State of NewYork.During the same year Respondent sold anddistributed at said plant. products valued in excess of550,000, of which products valued in excess of S50.000were shipped from said plant directly to States in theUnitedStatesother than the State of New York.Respondent admits, and I find, that at all trines materialherein. it has been engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11THE LABOR ORGANIZAIiON iNVOI VLI)Respondent admits, and I (Ind. that at all timesmaterial herein, the Union has been a labor organizationwithin the meaning of Section 2(5) of the ALt'Based on a charge filedonDecember 23, 1968.by InternationalAssociationofMachinistsand Aerospace Workers, AFL-CIO. hereafterreferredto as the Union All dates hereafter refer to the year 1968 unlessotherwise noted'During the hearing,General Counsels unopposedmotions were grantedto strike thenames of MermanLeidner and Shirley Zeidner from pars 6and 7 of thecomplaint ashaving been discnmmatonly discharged andrefused reinstatement,and to dismisspar 5((,) of the complaintrelating toJohnRoss' alleged violative conductRespondent'smotions todismissspecific allegations of thecomplaint,on which rulin4was reserved at thehearing, aredisposedof on the basisof the findings and conclusions madeherein2. Joseph CilbertiCilbertiaretiredrailwayemployee,was hired byRespondent in 1966 According to O'Neil, Respondent'spresident,Cilberttworked in the quality controldepartment as a calibration technician whose primeresponsibility was to calibrate the measuring devices usedInperiodicallytestingmagneticcomponentsandtransformers and keeping a record of his calibrations.O'Neil testified further that Cilbertt is supervised byQualityControlManager Robert Bligh, and has noauthority to hire, lire, or to effectively recommend suchaction, that his work was a combination of technical andclerical functions, and that he worked alone except whenhewas trainingAaron Seward following the latter'stransfer to his divisionRobert Bligh, the quality controlmanager, corroborated O'Neil's testimony to the effectthat Cilbertiwas nota foreman and did not hire. fire, oreffectively recommend hiring or firing. Cilberti testifiedthat he is the calibration technician. repairing. adjusting,and keepingrecords of any discrepancies in the testingdevices, and that he never fired or hired an employee orrecommended such action.' The only testimony in supportof Cilbcrti's status as a supervisor was given by Sewardwho stated that following his transfer from production andmaintenanceto work as an apprentice electrical technicianin the quality control department under Cilberti, Cilberttassignedworktohim whilehe was a trainee in thatdepartment, and was his foreman. I find that Cilberti wasaskilled technicianwho was training Seward as anapprentice, and in the course of that training supervisedhim primarilyfor instructionpurposes1findandconclude that Cilberti was not vested with supervisoryIn attacking Cilberti's credibility,theGeneral Counsel introduced inevidence a recommendanon he gave to Seward in applying for a jobelsewhere,which he signed with the title of foreman I attach slight weightto this self-serving document GLADDING KEYSTONE CORP.417authority within the meaning of Section2(11) of the ActAccordingly,hisactivitiesasasupervisorarenotattributable to Respondent.qualifyhim as a supervisor within the meaningof the Act,whoseactionsinthatcapacityareattributabletoRespondent.B. The Alleged Violations of Section 8(a)(1)3.Richard SvatekO'Neil testified that Svatek had no authority to fire oreffectively recommend hiring or firing.thathe was not inproduction and maintenance and that he was a technicalassistanttothequalitycontrolmanager. performingtechnicalandclericalpaperwork duties.Blighalsotestified that Svatek was not a foreman, had no authorityto hire or fire, and was a quality control engineer in thequalitycontroldepartmentSeward in his testimonyreferred to Svatek as an assistant supervisor.Pursuant to the unopposed request of General Counsel,officialnoticewas taken herein of the followingstipulation appearing on page 71 of the transcript of ahearingheld in a related Board representation proceedingheld on August 26 involving the Union and Respondent.'Can we havea stipulationthat the foremen aremanagers,Keehan,Shroder,Depew.Ross.Bligh,Svatek and Fuller are supervisory as defined in the Actand they do have the authority to recommenddisciplinary action or action against employees in theirwork and should be excluded from the unit and heldineligible tovote inany election that might be directed?Mr Price (representing the Respondent): So stipulatedMr. Kane (representing the Union)- So stipulated.Mr.Fugerson (representing theRespondent):Sostipulated.Respondent made no attempt to disavow or repudiate theforegoing stipulation but claimed that the testimony ofO'Neil,whichprecededthestipulation,shouldbeconsidered in conjunction with and in explanation of it.This testimony, of which official notice was also taken,appears on pages 66 and 70 as follows:Q. And Quality Control, how about that'?A. Quality Control is not broken up into jobs at thispoint.Q. All operations are under one supervisor?A. Right. With an assistantQ. Who is the assistant')A Svatek.Q. And how about in Quality Control? Mr. Bligh isthe general foreman and Mr. Svatek is the assistantA.Mr Bligh is the quality control manager andthere are no group leaders set up in that department atthis point.Ifind thatO'Neil's testimony in the representationhearing was not inconsistent with the stipulation, nor diditrefuteor explain that Svatek was not vested withauthority to recommend disciplinary action or actionagainst employees in their work.Blighwas described asgeneral foreman in O'Neil's testimony and in theinstanthearinghe testified that he was quality control manager.Regardless of Bligh's title, which apparently was quitehigh in the hierarchy of management, I findconsideringall the evidence,and inparticular the overriding weight ofthe stipulation, that Svatek was a lower grade supervisor,but, nevertheless, sufficiently endowed with authority to'IntheMatter of Gladding Keystone Corporation and AerospaceWorkers. AFL-CIO. Case 3-RC-4486`Respondent claimed that the question mark appearing after "control"should appear at the end of the questionRespondent conceded that it was aware of the Union'sorganizing campaign as early as July. Heller testifiedwithout contradiction that after signing a union card atthe request of Seward during the summer, he had aconversation with O'Neil in which he was told to act likea supervisor, and that "We can't have the Union in herebecause the Company can't afford it." Following thisconversation, Heller retrieved his union card from Seward,tore it up, told him he was not going to get involved withtheUnion, and that the Company knew something wasgoing on about the Union and it they found out theyprobably would fire him (Seward).Seward testified without contradiction that on aboutJuly 13, Svatek told him that he had heard some badreports about hint and said, "Well, you're the leader inorganizing the Union in the plant I just want to warnyou, you know you can get fired on account of this."Seward testified further that on the morning of July 15Cilberti told him he had been called to O'Neil's officewhere O'Neil spoke to him about the union activity in theplant and mentioned that he knew Seward was involved inthe Union as the leader. Cilberti then cautioned hint thatinasmuch as they were friends he would hate to see himloose his lob because of the Union. Although Cilbertitestifiedon behalf of Respondent, he did not denySeward's testimony.Employee Herman Zeidner testified that on July 13 hewas called to O'Neil's office where O'Neil told him thathe had reportedly been seen handing out union cards,which was illegal and immoralWhen Zeidner stated thathe was unaware of cards being signed on company timeand asked what was immoral about it, O'Neil replied thatthey were stabbing the Company in the back. During thisconversationO'Neilalsoshowedhim schedules ofproposed wage increases and asked what he thought ofthem and the Union, to which Zeidner responded that theschedules looked good and that the Union was good bothfor the employees and the Company. According to O'Neil,he told Zeidner he had heard reports to the effect that hehad been circulating petitions, that Zeidner denied doing iton company time and stated he was working for theUnion which would be a good thing for both theCompany and the employees, and that he (O'Neil) denieditwould be beneficial to the Company but said that thechoicewas up to the employees. I find from theirtestimony thatO'Neil initiated the conversation withZeidner concerning the Union, that he revealed proposedwage increase scales for the employees, and inquired whatZeidner thought about theirs and the Union.CONCLUSIONSThe Board has held that in interrogating or pollingemployees concerning their union support, employers mustobserve certain rules in maintaining a reasonable balancebetween the protection of employee rights and thelegitimateinterestsofemployersSeeStruksnesConstructionCo., inc.,165NLRB No 102, and casescitedtherein 'Absentunusualcircumstances,theinterrogationorpollingof employees is violative of'CfBourneCo v NL.R B ,332 F 2d47 (C A 2),cnfg. as modifiedl44 NLRB 805. 418DECISIONS OFNATIONALLABOR RELATIONS BOARDSection 8(a)(I) of the Act unless the following safeguardsare observed. The purpose of the interrogation or the pollis to determine the truth of a claim of majority and thispurpose is communicated to the employees, assurancesagainstreprisals are given, the employees are polled bysecret ballot, and the employer is not engaged in unfairlabor practices or has not otherwise created a coerciveatmosphereApplying these standards to the instant case,itappears that O'Neil called Zeidner from his workstation and interrogated him in his office as to how he feltabout the Union, no assurances against reprisals weregiven, norwas any legitimate purpose served by theinterrogation,and O'Neil clearly indicated his hostility totheUnion. Under these circumstances, 1 conclude thatRespondent unlawfully interrogated Zeidner in violationof Section 8(a)(I) of the Act.I find further, that while the unionorganizingcampaignwas in progress, O'Neil attempted to influence Zeidneragainst the Union by discussing proposed wage increasesand displaying proposed pay schedules. In effect, O'Neilwas publicizing a tentative offer of economic benefits tothe employees for the purpose of adversely influencingtheir union supportinviolationof Section 8(a)(1) of theActN L R B. v Exchange Parts Company.375 U.S.405, 409.As appears above. Heller and Svatek each warnedSeward that his union activities could get him firedHeller, as a result of his conversation with O'Neil. wasunder no illusions as to the danger involved in supportingtheUnion, and he quickly severed his connection with itandwarnedSeward.Svatek,apparently,was givingcredence to common knowledge about Seward', unionleadership.and warned him of possible consequences,albeit in a more formal manner than Heller Althoughneitherone presumably threatened to fire him, they,nevertheless,made it clear that further participation inunion activities jeopardized his continued employment.Moreover, Respondent had and could exercise thepowertocarry out the warning, and as appearsinfrathe predictionmaterializedIfindthat the warnings given Sewardinterferedwith the exercise of his statutory rights toengage in union activities and also coerced him within themeaning of and in violation of Section 8(a)(I) of the Act.'V L R.B. v. Exchange Part.s Co , supra:InternationalUnion of Electrical. Radio and MachineWorkers v.N L RB. 289 F.2d 757. 763 (C.A.D.C ) "C The Alleged Discriminatory Discharge of andRefusal to Reemploy SewardSeward was hired onApril22 to work in productionand maintenance under the supervison of Foreman JohnRoss. lie did some electrical work, operated a punchpress, an automatic blender, and a cutting machine, andperformed brazing work in which he had had previousexperience.At the time he was hired it was noted in hisapplication that he had some schooling in drafting and heexpressed a preference for that type of work Thereafter,pursuant to his frequent requests, he was transferred onaboutMay 20 to work as an apprentice electricaltechnician under Cilberti.''Dailon Food Fair .Stores,Inc v N LR B,399I'2d 153 (C A 6),cued by Respondent is distinguishableHellerwas voicingO'Neil'santiunionpolicyfollowing his conversation with him, and there is noevidence to indicate that Svatek was prounion`there was uncontradu.ted testimonythat Sewardhad threatened toSewardwas instrumental in contactingtheunionrepresentative,Andy Heck, aboutorganizingthe plant,and after receiving a number ofunionauthorization cardshe solicited and obtained about 65 signatures on saidcards from out of approximately 100 to 110 productionand maintenanceemployees. As indicated above he alsosolicited supervisors.Seward testified that on the afternoon of July 15Quality Control Manager Bligh called him to his officeand informed him that he was being terminated because ofa lack of work in his area and the need to cut down onexpenses.When he remonstrated that it seemed to himthat they had more work than they could handle, andasked whether he could be rehired, Bligh assured him hecould be rehired Seward also inquired whether there wasanything he could do in some other area of the plant untilwork became available in his present job to which hecould then return Bligh replied there was one other job,lifting heavy units into a washroom, which Seward wouldnotwantWhen Seward stated he could not refuseanything and would take the job. Bligh informed him thatthey had already found someone else and offered to givehim a good recommendation for a job elsewhere. Blighdenied telling Seward about another job being available orhaving just been filledHe claimed that Seward wasterminated because it was necessary to cut costs in theindirectsectionof quality control, that he informedSeward he would he rehired it his job as a trainee inquality control or a job in any other section of qualitycontrol opened up, and that he indicated these prospectson Seward's personnel records.i°On July 17 Seward returned to the plant to inquire ofBligh about reemployment. While waiting to see him, hemet Svatek, who said. "I told you. didn't I tell you you'dget fired for monkeying with the Union')- When Sewardreplied that he was terminated, not fired, Svatek said,"That's a nice way saying fired." Seward then stated thatitwas because of a lack of work and not because of theUnion which caused his termination, to which Svatekresponded. "we can't tie the Union in because it's againstthe law to fire on account of the Union."Seward also testified that on September 15 he returnedto the plant to ascertain whether work had picked upsufficiently to warrant his recall.While in his car on theparking lot O'Neil and Edward Sokolowski" came out ofthe plant and approached him Sokolowski told him hehad no right to be there and he replied that he came tofind out whether he could return to work Sokolowskithen stated that he (Seward) had been involved in unionactivity, that pictures had been taken of him handing outthe union cards, that they could not have a union, and,that if one came in it would be the end of the Company.Seward denied that such pictures could have been takenbecause he had never passed out cards on company timeO'Neil then told him that if he went home, signed astatement to the effect that he would release the Companyfrom any unfair labor practice charges, and mail it in, hewould be rehired in the near future i=resign unless he was transferred"Based on my observation of the manner in which they testified and onthe plausibility of their testimony, I credit Seward's version of thenconversation f also note that Bligh did not deny Seward's request for anyavailable job"Vice president and general manager"At first Seward attributed the conversation about absolving theCompany from any unfair labor practice to Sokolowski Ile thereafterclaimed that O'Neil made the proposition to him GLADDING KEYSTONE CORP.Sokolowski and O'Neil denied either meeting or havingaconversation inwhich theymade the statementsattributed to them by Seward. O'Neil also testified that hehad not gone to the plant on September 15, a Sunday,and, in tact,had spent the day at or around his home. Onrebuttal,Seward changed the date of this allegedconversation to sometime during the earlier part ofSeptember "With regard to Seward's termination, O'Neil claimedthat it was part of a program resulting from a review ofthe projected volume of business and its cost. He testifiedthat a significant decline in business had been projectedfor the months following June after having built up theoutput during the previous months, which necessitatedreducing all unnecessary costs. that shipments followingJune were 65 percent of the June shipments, that theCompany made other changes in conformance with theprojecteddecline inwork by terminating employeeReddington who did technical type work in the qualityassurance department, and transferring employee DonnaGransberry. a tester in the quality control department, toa clerical position in engineering replacing the prioremployee in that position who was terminated, that onJuly 15 there were 21 employees in quality control, whowere gradually reduced to 9 at the present time, thatneither Reddington nor Gransberry had been reinstated inquality control. and that the sole reason for dischargingSeward was to reduce costs in line with the volume ofbusinessOn cross-examination, however, O'Neil revealed that inJanuary there were between 40 and 50 employees in theplant of whom about 30 worked in maintenance andproduction, that on July I they had approximately 120employees, that in July about 24 employees were hired.including a Paul Goodman who was hired on about July 6as an assembler in production and maintenance, and lefton August 16, a Mr. Graves who was hired on July 8, andaMr Shroeder who was hired on July 24 to do assemblywork until September 20 when he left, that during August,14more employees were hired, that they had no difficultyinrecruitinginexperienced help, using the New YorkState Employment Service and advertisements, but had totrain them, that after July 15 at least one employee washired as a production tester in quality control, and that inDecember there were 200 employees in the plant, whichwas their projection for that time In explanation of hiring38 employees during July and August. O'Neil assertedthat they were hired in production and maintenance where65 employees had been terminated between May andAugust, and that none had been hired in the calibrationtechnician department of quality control. However, headmitted that at the representation hearing in August,Respondent opposed holding an election at that time andmoved to dismiss the representation petition on theground that the employeeunitwas being expanded andmore employees were being hired."i find that Seward's testimony concerning this alleged incident wasuncertainand to some extent contradictory in contrast with thestraightforward and positive testimony given by O'Neil and Sokolowski Italso appears that no charge was filed until December 19, some 3 monthsalter the alleged conversationNor was any attempt made until March 19,1969, a week hcforc the hearing,to amend the complaint to include anallegation based on the purported proposal to absolve the Company fromany unfair labor practice charge, when the General Counsel served anintentiontoamend the complaintinthisrespectUnder thesecircumstances, 1 credit the testimony of O'Neil and Sokolowski regardingthis alleged incidentCONCI LSIONS419IfindthattheevidenceclearlyestablishesthatRespondent was aware of Seward's involvement as theleader in the union organizing campaign. that it wasstrongly opposed to any unionization of the plant andstrove to preventit,andthat warnings had been conveyedto Seward by company supervisors to the effect that hisjob was in jeopardy because ofhis unionactivity. I alsofindthatRespondent has tailed to substantiate itscontentionthatacontemplateddecline in businessrequiredareduction in indirect costs involving thedischarge of Seward. It clearly appears that Respondentwas greatlyincreasingits employee complement during allof1968. It even opposed a Board election in Augustbecause it was expanding the employeeunitinvolved.Also, at least one employee was hired after July 15 as atester in quality controlHowever. even assuming therewere economic considerations for terminating him, hisunion activities were undoubtedly a very significant, if notthe prime, factor in Respondent's decision to discharge orlay him off on July 15, and I so find The availability of alawfulcause for discharge is no defense where theemployee is actually discharged primarily because of hisunion activities.N L R.B v Ace Comb Co.342 F.2d 841,847 (C.A.8);N.L R.B v. Symons Manufacturing Co,328 F 2d 835. 837 (C.A 2). 1, therefore, conclude thatRespondentdiscriminatorilydischargedSewardinviolation of Section 8(a)(3) and (1) of the Act.Furthermore, it indisputably appears that a largenumber of new employees were hired in production andmaintenance at and around the time when Seward wasterminated.Asfoundabove,Sewardrequestedemployment wherever available in the plant, and, asindicated, he was experienced in doing work in productionandmaintenance for which new employees had to betrainedI.findthatRespondentwasmotivated todiscriminatorily deny him a transfer or reemployment inproduction and maintenance because of his union activityalso in violation of Section 8(a)(3) and (1) of the Act.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following'CONCLUSIONS OF L .sw1.At all times material herein, the Union has been alabor organization within the meaning of Section 2(5) ofthe Act2.At all times material herein, Respondent has beenengaged in commerce as an employer within the meaningof Section 2(6) and (7) of the Act.3Respondent has interferedwith,restrained,orcoerced its employees in the exercise of rights guaranteedinSection 7 of the Act within the meaning of and inviolation of Section 8(a)(I) of the Act. by interrogatingemployees concerning union matters, proposing tentativeemployee salary increases to influence the employeesagainst theUnion, and threatening to discharge anemployee for continuing to support the Union.4.Respondent has discriminatorily discharged AaronSeward and refused to reinstate him in violation ofSection 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6Respondent did not commit other alleged violationsnot specifically found herein. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(l) and(3) of the Act, I shall recommend thatitcease and desist therefrom and take certain affirmativeactiondesigned to effectuate the policies of the Act.Having found that Respondent has discriminatorilydischarged Aaron Seward and refused to reinstate him, Ishall recommend that Respondent offer to reinstate himto his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay he may havesuffered as a result of the discrimination against himBackpay shall be computed on a quarterly basis and in amanner consistent with the Board policy set forth inF W.Woolworth Company,90 NLRB 289, andIsisPlumbing&HeatingCo.,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in the case, I hereby issuethe following.RECOMMENDED ORDERRespondent, Gladding Keystone Corporation, a whollyowned subsidiary of Gladding Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerningunion matters,proposing salary increases to employees to influence themagainst the Union, or threatening to discharge employeesbecause of their union membership or activities.(b)DiscouragingmembershipinInternationalAssociationofMachinistsandAerospaceWorkers.AFL-CIO. or in any otherunionby discharging. refusingto reinstate, or otherwise discriminating in respect to thehire or tenure of employment or any term or condition ofemployment of its employees.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them by the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a)Offer Aaron Seward immediate and unconditionalreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearningshemay have suffered by reason of thediscrimination against him in the manner set forth in thesection hereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Post at its plant in Oneonta. New York, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof. and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith."(e)NotifyAaron Seward if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.IT IS FLRTHER RECOMMENDEDthatthecomplaint bedismissed insofar as it alleges violations of the Act notspecifically found.APPENDIXNOTICE TO ALL EMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National LaborRelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:Thisnotice isposted pursuant to a RecommendedOrder of a Trial Examiner, issued after atrialinwhichboth sides had the opportunity to present evidence. TheTrial Examiner found that we violated the National LaborRelationsAct and has ordered us to inform our employeesof their rights.The Act gives all our employees the following rights.To organize themselves, to form, join, or helpunions,tobargainasagroupthrougharepresentative of their own choosing, to act togetherfor collective bargaining or other mutual aid orprotection, or to refuse to do any of these things.We assure our employees that.WE WiLLNOrUnlawfully.interrogate them concerningtheir union activities.WE WILL NOT', propose tentative wage increases to ouremployees in order to influence them againstInternational Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization.WE WILL NOT threaten to discharge employeesbecause of theirunionsupportWE WILL NOT in any othermannerinterfere' with,restrain,or coerce our employees in the exercise oftheir rights under the Act.WE. WiLI NOT,discouraee membership in InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO, or in any other labor organization of ouremployees by discharging them or refusing to reinstatethem or in any other manner discriminating in regardto their hire or tenure of employment or any term orcondition of employment.WE WILL make whole Aaron Seward for any loss ofearninghemay have suffered by reason of hisdiscriminatory discharge and offer him reinstatement tohis former or substantially equivalent position without"In the eventthat thisRecommended Order is adopted by the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" inthe noticeIn the furtherevent that the Board s Order is enforcedby a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals EnforcinganOrder" shall be substituted for the words "aDecision and Order ""In the eventthat thisRecommendedOrder is adoptedby the Board,this provisionshall be modifiedto read"Notity theRegional Director forRegion 3, in writing,within 10 daysfrom the dateof this Order, whatsteps Respondent has takento comply herewith " GLADDING KEYSTONE CORP.prejudice to his seniority or other rights and privilegespreviously enjoyedWL WILL notify Aaron Seward if presently serving inthe Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.GLADDINGKLYSTONI.CORPORATION, A WHOLLYOWNED SUBSIDIARYOFGLADDING CORPORATION(Employer)DatedBy421(Representatise)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced.or covered by any other materialItemployees have anyquestion concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice, Fourth Floor,The 120Building, 120 DelawareAvenue. Buffalo, NewYork 14202. Telephone 716-842-3100.